Whitfield, C.
The judgment by default was erroneously rendered without the ascertainment by a writ of inquiry of the value of the mule. The officer’s valuation was prima facie evidence of the value of the property, and his estimate was forty-five dollars, and yet the judgment by default is for seventy-five dollars. See section 4221 of the Code of 1906.
Per Curiam.
The above opinion is adopted as the opinion of the court; and for the reasons therein stated, the judgment is reversed, and the cause remanded.